Exhibit 10.1

POLYCOM, INC.

PERFORMANCE BONUS PLAN

(As Amended and Restated July 1, 2012)

SECTION 1

BACKGROUND, PURPOSE AND DURATION

1.1 Effective Date. Polycom, Inc., hereby amends and restates the Plan effective
as of July 1, 2012 (the “Effective Date”). The Plan previously was amended and
restated effective as of November 6, 2007, and was approved by an affirmative
vote of the holders of a majority of the Shares that were present in person or
by proxy and entitled to vote at the 2007 Annual Meeting of Stockholders of the
Company.

1.2 Purpose of the Plan. The Plan is intended to increase stockholder value and
the success of the Company by motivating Participants (1) to perform to the best
of their abilities, and (2) to achieve the Company’s objectives. The Plan’s
goals are to be achieved by providing Participants with the opportunity to earn
incentive awards for the achievement of goals relating to the performance of the
Company. The Plan is intended to permit the payment of bonuses that qualify as
performance-based compensation under Section 162(m) of the Code.

SECTION 2

DEFINITIONS

The following words and phrases will have the following meanings unless a
different meaning is plainly required by the context:

2.1 “Actual Award” means as to any Performance Period, the actual award (if any)
payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.6 to eliminate or reduce the award
otherwise determined by the Payout Formula.

2.2 “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.

2.3 “Base Salary” means as to any Performance Period, the Participant’s earned
salary during the Performance Period. Such Base Salary will be before both
(a) deductions for taxes or benefits, and (b) deferrals of compensation pursuant
to Company-sponsored plans and Affiliate-sponsored plans.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cash Flow” means as to any Performance Period, cash generated from
operating activities.

2.6 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder will include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.



--------------------------------------------------------------------------------

2.7 “Committee” means the committee appointed by the Board (pursuant to
Section 5.1) to administer the Plan. As of the Effective Date, the Compensation
Committee of the Board will serve as the Committee.

2.8 “Company” means Polycom, Inc., a Delaware corporation, or any successor
thereto.

2.9 “Customer Satisfaction” means as to any Performance Period, the objective
and measurable goals approved by the Committee that relate to fulfillment of
customer expectations and/or attainment of customer ratings.

2.10 “Determination Date” means the latest possible date that will not
jeopardize a Target Award or Actual Award’s qualification as performance-based
compensation under Section 162(m) of the Code.

2.11 “Disability” means a permanent disability in accordance with a policy or
policies established by the Committee (in its discretion) from time to time.

2.12 “Employee” means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

2.13 “Financial Efficiency” means as to any Performance Period, the percentage
equal to Profit for the Performance Period, divided by a financial metric
determined by the Committee (for example, but not by way of limitation,
stockholders’ equity or Revenue).

2.14 “Fiscal Quarter” means a fiscal quarter within a Fiscal Year of the
Company.

2.15 “Fiscal Year” means the fiscal year of the Company.

2.16 “Margin” means as to any Performance Period, Revenue less operating
expenses, divided by Revenue.

2.17 “Maximum Award” means as to any Participant during any period of three
(3) consecutive Fiscal Years, $10 million.

2.18 “Participant” means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.

2.19 “Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.

2.20 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant for a Target
Award for a Performance Period. As determined by the Committee, the Performance
Goals for any Target Award applicable to a Participant may provide for a
targeted level or levels of achievement using one or more of the following
measures: (a) Cash Flow, (b) Customer Satisfaction, (c) Financial Efficiency,
(d) Margin, (e) Product Quality, (f) Product Unit Sales, (g) Profit, and
(h) Revenue. Performance Goals may differ from Participant to Participant,
Performance Period to Performance Period and from award to award. Any
Performance Goal used may be measured (1) in absolute terms, (2) in combination
with another Performance Goal or Goals (for example, but not by way of
limitation, as a ratio or matrix), (3) in relative terms (including, but not
limited to, as compared

 

2



--------------------------------------------------------------------------------

to results for other periods of time, against financial metrics and/or against
another company, companies or an index or indices), (4) on a per-share or
per-capita basis, (5) against the performance of the Company as a whole or a
specific business unit(s), business segment(s) or product(s) of the Company,
and/or (6) on a pre-tax or after-tax basis. Prior to the Determination Date, the
Committee, in its discretion, will determine whether any significant element(s)
or item(s) will be included in or excluded from the calculation of any
Performance Goal with respect to any Participants (for example, but not by way
of limitation, the effect of mergers and acquisitions). As determined in the
discretion of the Committee prior to the Determination Date, achievement of
Performance Goals for a particular Award may be calculated in accordance with
the Company’s financial statements, prepared in accordance with generally
accepted accounting principles, or as adjusted for certain costs, expenses,
gains and losses to provide non-GAAP measures of operating results.

2.21 “Performance Period” means any Fiscal Year or such other period longer or
shorter than a Fiscal Year but not shorter than a Fiscal Quarter or longer than
three Fiscal Years, as determined by the Committee in its sole discretion.

2.22 “Plan” means the Polycom, Inc. Performance Bonus Plan, as set forth in this
instrument and as hereafter amended from time to time.

2.23 “Product Quality” means as to any Performance Period, the objective and
measurable goals approved by the Committee for the design, creation or
manufacture of products that conform to design specifications or requirements
and/or that do not exceed specified defect levels.

2.24 “Product Unit Sales” means as to any Performance Period, the number of
product units sold to third parties.

2.25 “Profit” means as to any Performance Period, income.

2.26 “Progress Payment” means a portion of the Target Award or Actual Award for
which the Committee has determined in accordance with Section 3.6 has been
earned by the Participant as of the end of the Progress Period based on
achievement of the applicable Performance Goals and thereby may be paid to the
Participant during the Performance Period.

2.27 “Progress Period” means a period shorter than and within the Performance
Period for which a Progress Payment may be made.

2.28 “Retirement” means with respect to any Participant, a Termination of
Employment occurring in accordance with a policy or policies established by the
Committee (in its discretion) from time to time.

2.29 “Revenue” means as to any Performance Period, net revenues generated from
third parties.

2.30 “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary, a specific dollar amount or a result of a formula or formulas, as
determined by the Committee in accordance with Section 3.3.

2.31 “Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, Retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.

 

3



--------------------------------------------------------------------------------

SECTION 3

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

3.1 Selection of Participants. The Committee, in its sole discretion, will
select the Employees who will be Participants for any Performance Period. The
Committee, in its sole discretion, also may designate as Participants one or
more individuals (by name or position) who are expected to become Employees
during a Performance Period. Participation in the Plan is in the sole discretion
of the Committee, and will be determined on a Performance Period by Performance
Period basis. Accordingly, an Employee who is a Participant for a given
Performance Period in no way is guaranteed or assured of being selected for
participation in any subsequent Performance Period.

3.2 Determination of Performance Goals. The Committee, in its sole discretion,
will establish the Performance Goals for each Participant for the Performance
Period. Such Performance Goals will be set forth in writing.

3.3 Determination of Target Awards. The Committee, in its sole discretion, will
establish a Target Award for each Participant. Each Participant’s Target Award
will be determined by the Committee in its sole discretion, and each Target
Award will be set forth in writing.

3.4 Determination of Payout Formula or Formulae. The Committee, in its sole
discretion, will establish a Payout Formula or Formulae for purposes of
determining the Actual Award (if any) payable to each Participant. Each Payout
Formula will (a) be in writing, (b) be based on a comparison of actual
performance to the Performance Goals, (c) provide for the payment of a
Participant’s Target Award if the Performance Goals for the Performance Period
are achieved at the predetermined level, and (d) provide for the payment of an
Actual Award greater than or less than the Participant’s Target Award, depending
upon the extent to which actual performance exceeds or falls below the
Performance Goals. Notwithstanding the preceding, in no event will a
Participant’s Actual Award(s) for any three consecutive Fiscal Year periods
exceed the Maximum Award.

3.5 Date for Determinations. The Committee will make all determinations under
Sections 3.1 through 3.4 on or before the Determination Date.

3.6 Determination of Actual Awards. After the end of each Performance Period or,
to the extent Progress Payments will be made, after the end of the Progress
Period, the Committee will certify in writing (for example, in its meeting
minutes) the extent to which the Performance Goals applicable to each
Participant for the Performance Period or Progress Period, as applicable, were
achieved or exceeded, as determined by the Committee. The Actual Award for each
Participant will be determined by applying the Payout Formula to the level of
actual performance that has been certified in writing by the Committee.
Notwithstanding any contrary provision of the Plan, the Committee, in its sole
discretion, may (a) eliminate or reduce the Actual Award payable to any
Participant below that which otherwise would be payable under the Payout
Formula, and (b) determine whether or not any Participant will receive an Actual
Award in the event the Participant incurs a Termination of Employment prior to
the date the Actual Award is to be paid pursuant Section 4.2 below.

SECTION 4

PAYMENT OF AWARDS

4.1 Right to Receive Payment. Each Actual Award that may become payable under
the Plan will be paid solely from the general assets of the Company or the
Affiliate that employs the Participant (as the case may be), as determined by
the Committee. Nothing in this Plan will be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.

 

4



--------------------------------------------------------------------------------

4.2 Timing of Payment. Subject to Section 3.6, payment of each Actual Award will
be made as soon as administratively practicable, but in no event later than two
and one-half months after the end of the applicable Performance Period or
Progress Period.

4.3 Form of Payment. Each Actual Award will be paid in cash (or its equivalent)
in a single lump sum.

4.4 Payment in the Event of Death. If a Participant dies prior to the payment of
an Actual Award (determined under Section 3.6) that was scheduled to be paid to
him or her prior to death for a prior Performance Period, the Award will be paid
to his or her designated beneficiary or, if no beneficiary has been designated,
to his or her estate.

SECTION 5

ADMINISTRATION

5.1 Committee is the Administrator. The Plan will be administered by the
Committee. The Committee will consist of not less than two (2) members of the
Board. The members of the Committee will be appointed from time to time by, and
serve at the pleasure of, the Board. Each member of the Committee will qualify
as an “outside director” under Section 162(m) of the Code. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination will be valid despite such
failure to qualify. Any member of the Committee may resign at any time by notice
in writing mailed or delivered to the Secretary of the Company.

5.2 Committee Authority. It will be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee will have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees will be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (f) interpret, amend or revoke any such
rules.

5.3 Decisions Binding. All interpretations, determinations and decisions made by
the Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan will be final, conclusive, and binding on all persons,
and will be given the maximum deference permitted by law.

5.4 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may not delegate its
authority and/or powers with respect to awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code.

SECTION 6

GENERAL PROVISIONS

6.1 Tax Withholding. The Company or an Affiliate, as determined by the
Committee, will withhold all applicable taxes from any Actual Award, including
any federal, state, local and other taxes.

 

5



--------------------------------------------------------------------------------

6.2 No Effect on Employment. Nothing in the Plan will interfere with or limit in
any way the right of the Company or an Affiliate, as applicable, to terminate
any Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) will not be deemed
a Termination of Employment. Employment with the Company and its Affiliates is
on an at-will basis only. The Company expressly reserves the right, which may be
exercised at any time and without regard to when during or after a Performance
Period such exercise occurs, to terminate any individual’s employment with or
without cause, and to treat him or her without regard to the effect which such
treatment might have upon him or her as a Participant.

6.3 Participation. No Employee will have the right to be selected to receive an
award under this Plan, or, having been so selected, to be selected to receive a
future award.

6.4 Indemnification. Each person who is or will have been a member of the
Committee, or of the Board, will be indemnified and held harmless by the Company
against and from (a) any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by him or her in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action taken or failure to act
under the Plan or any award, and (b) from any and all amounts paid by him or her
in settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit, or proceeding
against him or her, provided he or she will give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification will not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

6.5 Successors. All obligations of the Company and any Affiliate under the Plan,
with respect to awards granted hereunder, will be binding on any successor to
the Company and/or such Affiliate, whether the existence of such successor is
the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company
or such Affiliate.

6.6 Beneficiary Designations.

a) Designation. Each Participant may, pursuant to such uniform and
nondiscriminatory procedures as the Committee may specify from time to time,
designate one or more Beneficiaries to receive any Actual Award payable to the
Participant at the time of his or her death. Notwithstanding any contrary
provision of this Section 6.6 will be operative only after (and for so long as)
the Committee determines (on a uniform and nondiscriminatory basis) to permit
the designation of Beneficiaries.

b) Changes. A Participant may designate different Beneficiaries (or may revoke a
prior Beneficiary designation) at any time by delivering a new designation (or
revocation of a prior designation) in like manner. Any designation or revocation
will be effective only if it is received by the Committee. However, when so
received, the designation or revocation will be effective as of the date the
designation or revocation is executed (whether or not the Participant still is
living), but without prejudice to the Committee on account of any payment made
before the change is recorded. The last effective designation received by the
Committee will supersede all prior designations.

c) Failed Designation. If the Committee does not make this Section 6.6 operative
or if Participant dies without having effectively designated a Beneficiary, the
Participant’s Account will be payable to the general beneficiary shown on the
records of the Employer. If no Beneficiary survives the Participant, the
Participant’s Account will be payable to his or her estate.

 

6



--------------------------------------------------------------------------------

6.7 Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 6.6. All rights with respect to an award granted to a
Participant will be available during his or her lifetime only to the
Participant.

6.8 Deferrals. The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan. Any such deferral elections will be subject to such
rules and procedures as will be determined by the Committee in its sole
discretion. Unless otherwise expressly determined by the Committee, the rules
and procedures for any deferral elections and deferrals will be designed to
comply with Section 409A of the Code.

6.9 Section 409A. It is intended that all bonuses payable under this Plan will
be exempt from the requirements of Section 409A pursuant to the “short-term
deferral” exemption or, in the alternative, will comply with the requirements of
Section 409A so that none of the payments and benefits to be provided under this
Plan will be subject to the additional tax imposed under Section 409A, and any
ambiguities or ambiguous terms herein will be interpreted to so comply or be
exempt. Each payment and benefit payable under this Plan is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. The Company may, in good faith and without the consent of
any Participant, make any amendments to this Plan and take such reasonable
actions which it deems necessary, appropriate or desirable to avoid imposition
of any additional tax or income recognition under Section 409A prior to actual
payment to the Participant.

SECTION 7

AMENDMENT, TERMINATION AND DURATION

7.1 Amendment, Suspension or Termination. The Board or the Committee, each in
its sole discretion, may amend or terminate the Plan, or any part thereof, at
any time and for any reason. The amendment, suspension or termination of the
Plan will not, without the consent of the Participant, alter or impair any
rights or obligations under any Target Award theretofore granted to such
Participant. No award may be granted during any period of suspension or after
termination of the Plan.

7.2 Duration of the Plan. The Plan will commence on the date specified herein,
and subject to Section 7.1 (regarding the Board or the Committee’s right to
amend or terminate the Plan), will remain in effect thereafter.

SECTION 8

LEGAL CONSTRUCTION

8.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also will include the feminine; the plural will
include the singular and the singular will include the plural.

8.2 Severability. In the event any provision of the Plan will be held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had not been included.

 

7



--------------------------------------------------------------------------------

8.3 Requirements of Law. The granting of awards under the Plan will be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

8.4 Governing Law. The Plan and all awards will be construed in accordance with
and governed by the laws of the State of California, but without regard to its
conflict of law provisions.

8.5 Captions. Captions are provided herein for convenience only, and will not
serve as a basis for interpretation or construction of the Plan.

 

8